PER CURIAM:
Marion Beasley, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially for the reasons stated by the district court. Beasley v. Wood, No. 1:05-cv-00850-NCT (M.D.N.C. Sept. 21, 2007). Moreover, although not specifically addressed by the district court, Beasley’s claim under the Religious Land Use and Institutionalized Persons Act, Pub. L. No. 106-274, 114 Stat. 804, 42 U.S.C. § 2000cc-1 (a) (2000) (“RLUIPA”), may be dismissed for the same reasons as his § 1983 claim. See Lovelace v. Lee, 472 F.3d 174, 185-86 (4th Cir.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.